Citation Nr: 1123763	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, including tinea pedis, tinea manuum, and tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979, in addition to National Guard service with multiple periods of active duty for training.
This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2007, the Veteran participated in an informal conference at the RO.  In November 2009, the Board remanded this appeal for additional development and adjudication.  The mandates of the remand were substantially complied with and in any event, given the ultimate disposition reached below, the Veteran is not prejudiced by the Board's adjudication of his appeal.


FINDING OF FACT

The Veteran's skin disorder, currently diagnosed as tinea pedis, tinea manuum, and tinea cruris, as likely as not had its origin during a period of active duty for training. 


CONCLUSION OF LAW

A chronic skin disorder was incurred during a period of active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2010).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Analysis

The Veteran contends that his current skin disability affecting primarily his feet, but also his hands, groin, and buttocks, manifested during a June 1995 period of active duty for training (ACDUTRA) and has persisted since that time.  After a thorough review of the evidence, the Board determines that a benefit of the doubt grant is appropriate.

A review of the service treatment records dated April 1976 to February 1979 shows that, other than treatment for a probable carbuncle and pseudofolliculitis barbae, the Veteran did not have any complaints or findings related to a skin disorder during his first period of active service.  Nor were there findings of a skin disorder during June 1983 and May 1988 reserve service examinations.  However, in June 1992, during a period of ACDUTRA, the Veteran presented two times to sick call with skin-related complaints.  During one visit, he complained of itching and sores on his lower abdomen, bilateral legs, and buttocks.  Sores with white pustules on the legs, lower abdomen, and buttocks were objectively noted, and possible heat rash and chigger bites were assessed.  Days later the Veteran presented again with complaints of an itchy rash on his hands, legs, and arms.  Objectively, a vesicle rash of the forearms and shins was noted, and contact dermatitis was diagnosed.  Thereafter, in June 1995, during another period of ACDUTRA, the Veteran presented for treatment with complaints of blisters on his feet that were itchy and had been present for three days.  Athlete's foot, incurred in the line of duty, was diagnosed, and the Veteran was prescribed a topical cream.  In July 1995, the Veteran complained of blisters on his feet that began three weeks prior (during a period of ACDUTRA) at Fort Hood relating to a "field problem."  He noticed that his feet had become itchier.  Blisters and lesions were noted on the Veteran's feet and hands bilaterally.  Possible athlete's foot or contact dermatitis/dishydrosis were assessed.

Thereafter, the record is negative for complaints related to a skin disorder until October 2001 VA podiatric treatment, at which time the Veteran complained of chronic tinea manifested by itching, burning, and small blisters.  Tinea pedis vesicularis was diagnosed.  The Veteran was treated with antifungal medication and prescribed an antifungal cream, soaks, and powder.  An antiperspirant was also recommended.  VA and private treatment records thereafter show ongoing treatment for tinea with symptoms reportedly affecting the feet, hands, groin, and buttocks.  However, neither private nor VA treatment records discuss the etiology of the skin disorder.

The Veteran has been afforded multiple VA examinations to address the nature and etiology of his skin disorder.  In January 2006, following a review of the Veteran's claims file and relevant medical records, a VA examiner diagnosed vesicular tinea pedis and opined that the skin disorder is at least as likely as not caused by or a result of the condition shown in service.  The examiner's opinion was based on clinical experience, a review of the records, and examination of the Veteran.  In July 2006, the same VA examiner reevaluated the Veteran's skin disorder due to reports that the bilateral tinea pedis had spread to other body parts.  The examiner diagnosed tinea pedis, tinea manuum, and tinea cruris.  Based on a review of the claims file, clinical experience, and examination of the Veteran, the examiner opined that the diagnosed skin disorders are at least as likely as not related to treatment for athlete's foot during a June 1995 period of ACDUTRA.  

In July 2006, upon request, the VA examiner provided support for the January 2006 and July 2006 opinions.  Specifically, the examiner reasserted the opinion that the Veteran's skin disorders are at least as likely as not related to the June 1995 treatment for athlete's foot, but clarified that it is less likely that the condition of athlete's foot started the same day that the Veteran sought treatment.  The examiner suggested that clarification as to when during the two-week period of ACDUTRA the Veteran presented with complaints could shed some light as to whether the Veteran's condition started during that period of active duty for training.  The examiner also opined that the condition was most likely caused by working in rubber boots.  The examiner acknowledged the absence of treatment for the skin disorder between 1995 and 2001, but noted that treatment in 2001 was for the same condition that was treated in 1995.  The examiner also explained that tinea pedis, tinea manuum, and tinea cruris are all related to each other by the spreading of the condition to other parts of the body from the feet via poor hygiene and self-inoculation.  In support of the offered opinions, the examiner cited clinical experience, reference text, and two extensive reviews of the claims file.

Finally, the Veteran was afforded a second VA examination in April 2010 with a different examiner than the one who conducted the January 2006 and July 2006 examinations.  The examiner diagnosed tinea pedis, which was not present at the time of the examination.  Based on examination of the Veteran and a review of the claims file, the examiner opined that there is no relationship between the Veteran's skin problems during his first period of active duty, noted as a likely carbuncle, and the diagnosis of tinea pedis while in the National Guard.  Additionally, the examiner opined that tinea pedis did not preexist the 1995 diagnosis, as there was no medical documentation or reported history of tinea pedis prior to June 1995.  The examiner based the opinion on a review of the claims file, examination of the Veteran, 40 years of medical practice including 22 years in the service, 20 years of private practice, and both clinical experience and experience as a full-time professor at a medical school.

Based on the foregoing, the Board finds that the evidence is at least in equipoise.  The record demonstrates treatment for a skin disorder of three days duration, diagnosed as athlete's foot, during a period of active duty for training.  The Board finds it significant that the Veteran's report of symptoms occurred towards the end of the June 1995 two-week period of ACDUTRA, as the timing of such complaints supports an onset of symptoms during, and not prior to, that period of active duty for training.  The Board is cognizant of the gap in treatment for a skin disorder between July 1995 and October 2001.  However, the Veteran has provided competent lay evidence of continuing symptoms, which are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the Board finds persuasive the VA examiners' opinions that the Veteran's current skin disorders are related to a skin disorder diagnosed as athlete's foot in June 1995 during a period of ACDUTRA, and that the athlete's foot did not preexist the June 1995 diagnosis.  Those opinions, which support manifestation of the Veteran's current skin disorder during a period of active duty, were based on medical expertise, examination of the Veteran, and thorough reviews of the claims file, and are thus, afforded significant probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Given the positive and negative evidence of record, along with the Court's holding in Jandreau and Layno, the Board finds that the evidence is, at the very least, in equipoise; thus, the requirements for service connection are met.  The competent and credible evidence shows that the Veteran currently has a skin disorder diagnosed as tinea pedis, tinea manuum, and tinea cruris, and that, when resolving doubt in his favor, the medical evidence shows that his disorder began in service.  The Veteran's claim for service connection for a skin disorder, to include tinea pedis, tinea manuum, and tinea cruris, is granted.

III.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)).  In view of the Board's favorable decision to grant service connection for a skin disorder, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for a skin disorder, diagnosed as tinea pedis, tinea cruris, and tinea manuum, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


